Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 1 of 9 PageID: 16948




  Liza M. Walsh
  Direct Dial: (973) 757‐1101
  lwalsh@walsh.law

                                          November 1, 2018

  VIA ECF
  Honorable Douglas E. Arpert, U.S.M.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

           RE:     In re Lipitor Antitrust Litigation
                   Master Docket No. 12-cv-02389 (PGS-DEA)

  Dear Judge Arpert:

         This firm, together with White & Case LLP and Paul, Weiss, Rifkind, Wharton & Garrison
  LLP, represents Defendants Pfizer Inc., Pfizer Manufacturing Ireland, Warner-Lambert Company,
  and Warner-Lambert Company LLC (collectively, “Pfizer”) in the above-captioned matter.
  Pursuant to the Court’s request at the October 4, 2018 motion hearing in this matter, we write on
  behalf of all parties concerning a litigation schedule.

          The operative schedule was entered on April 18, 2018, (see Dkt No. 754), following a
  March 28, 2018 status conference. Because certain events on the schedule occurred later than
  contemplated under the schedule, all parties agree a revised schedule should be put into place. The
  parties have met and conferred and are in agreement concerning many of the proposed dates,
  including that the deadline for substantial completion of document production should be March
  29, 2019, but several areas of disagreement remain. Accordingly, outlined below are the parties’
  respective positions. Attached as Exhibit A is the schedule entered by the Court on April 16, along
  with Plaintiffs’ proposed revisions and Defendants’ proposed revisions to that schedule. Dates in
  red are dates as to which the parties disagree.

      I.       Commencement of Document Production

          Plaintiffs’ Position. Defendants have informed Plaintiffs that Defendants will not begin
  rolling production on November 15 unless Plaintiffs agree to make “substantive production” on
  that same date. Plaintiffs are willing to produce on that date responsive material that they have
  collected thusfar, including organizational charts, assignments and data. However, there are
  numerous outstanding disputed issues with respect to the proper scope of documents requested by
Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 2 of 9 PageID: 16949
  Honorable Douglas E. Arpert, U.S.M.J.
  November 1, 2018
  Page 2


  Defendants, (see Dkt No. 830 (10/29/2018 Ltr to Court outlining open issues)), and it would thus
  be inefficient for Plaintiffs to search for, review, and produce documents before the Court has ruled
  on those disputes. Therefore, Plaintiffs proposed to produce such documents 60-90 days following
  a ruling from the Court. Defendants have rejected that proposal, meaning that Defendants are
  asking, practically speaking, for Plaintiffs to run their searches twice on the same document sets
  — once to retrieve materials that are not subject to dispute now, and yet again if the Court orders
  production of the additional documents Defendants seek. This is a highly burdensome and
  unnecessary proposition for Plaintiffs.

          In contrast, there are no disputes between the parties concerning the appropriate scope of
  Defendants’ productions. Based on Defendants’ comments at the October 4 motion hearing,
  Plaintiffs understand that Defendants have already collected some documents and are ready to
  disclose them as soon as the date for initial production is set. In effect, Defendants are trying to
  hold their document productions hostage until Plaintiffs provide enough documents to satisfy
  Defendants, but the Federal Rules do not permit such “a ‘tit-for-tat’ approach to discovery.”
  Richardson v. City of Antioch, No. C-08-3470 JSW EMC, 2009 WL 982118, at *1 (N.D. Cal. Apr.
  13, 2009). See also Liguria Foods, Inc. v. Griffith Labs., Inc., 320 F.R.D. 168, 183, 97 Fed. R.
  Serv. 3d 213 (N.D. Iowa 2017) (“Rule 26(d)(3) makes clear … that a party cannot delay responding
  to discovery simply because the other party has not yet responded to its discovery”). The fact that
  the parties are awaiting a court ruling on certain issues concerning Plaintiffs’ production is no
  excuse for a delay in Defendants providing discovery materials they have readily at hand. Indeed,
  the documents that are central to the issues in this case are largely in the possession of Defendants,
  not Plaintiffs, and Defendants have not claimed (nor can they) that they will be prejudiced by
  commencing production before the resolution of the open issues concerning Plaintiffs’ production.

          Defendants’ Position. As noted above, all parties agree that March 29, 2019 would be a
  reasonable deadline for the substantial completion of document productions. Disagreement
  remains, however, as to whether a universal commencement date for document productions should
  be set and, if so, what should happen by that date.

          Defendants would be ready to begin producing documents as early as November 16, 2018,
  which we understand is an acceptable commencement date for Plaintiffs. Plaintiffs have indicated
  to Defendants, however, that the only documents they can commit to producing as of that date are
  (a) certain supplemental organizational charts (those which Plaintiffs failed to produce in March
  2018 pursuant to Section C.2(b) of the Parties’ Agreement Establishing Protocol For Discovery
  Of Electronically Stored Information (ECF No. 416); (b) relevant claim assignments; and (c)
  certain transactional data that Plaintiffs may have collected thus far. In other words, Plaintiffs will
  produce only a handful of documents and are unwilling to commit to collecting and producing
  electronic documents by running even those search terms that they have already agreed to.
  Plaintiffs have claimed that they need to wait until after the Court rules on Defendants’ pending
  discovery motions so they can understand the full extent of their obligations before they can begin
  this process. Defendants disagree that this is sufficient or that it is fair for Plaintiffs to unilaterally
  stay the bulk of their discovery obligations. The commencement date for document productions
  should apply to all parties, and all parties should be required to begin producing documents in a
Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 3 of 9 PageID: 16950
  Honorable Douglas E. Arpert, U.S.M.J.
  November 1, 2018
  Page 3


  meaningful way as of that date. Plaintiffs are not entitled to withhold their document productions
  to enjoy the benefits of one-sided discovery resulting in potentially months of additional time
  reviewing Defendants’ documents merely because, unlike Plaintiffs, Defendants avoided
  significant disputes by compromising with Plaintiffs and substantially accommodating Plaintiffs’
  discovery requests.
          For these reasons, Defendants are willing to agree to a commencement date (as early as
  November 16, 2018) that applies to all parties. If, however, Plaintiffs are unwilling to agree to
  begin making meaningful productions as of an agreed-upon start date, Defendants are amenable,
  instead, to not having a start date in the schedule, and all parties instead will just commit to
  completing production by the March 29 deadline.

     II.     Deadline for Deposition of Experts

          Plaintiffs’ Position. As noted below, Plaintiffs believe that Daubert motions concerning
  class certification experts (i.e., April 17 Dauberts) should be “one-shot” Dauberts. In order for
  this to occur, all experts must be deposed prior to the filing of April 17 Daubert motions, as
  Plaintiffs’ proposal provides. In order to address Defendants’ stated concerns that the number of
  identified experts would render the timeline in between the service of rebuttal reports and the
  deadline for deposing experts too tight, Plaintiffs offered the workable solution of making the
  deadline for deposing experts the same as the close of expert discovery, (i.e., the parties would
  have an additional two and a half weeks, until April 6, to depose experts), but Defendants refused
  to agree to that proposal.

           Defendants’ Position. After an extensive meet-and-confer process, the parties agreed
  earlier this year (and the Court entered a Scheduling Order accordingly) to impose a deadline
  earlier than the close of expert discovery for the depositions of class certification experts, so that
  such depositions would take place before any Daubert motions on those class certification experts
  were filed. That schedule, as discussed below, also specifically noted that the deadline for filing
  Daubert motions on merits-related issues would be decided later. Plaintiffs now wish to revisit
  this part of the schedule so that all expert depositions would have to be completed by the earlier
  date. This would require all expert depositions to take place within two weeks after Plaintiffs’
  rebuttal reports are filed, which is unreasonable and inherently unworkable given the number of
  parties and number of experts expected. Further, it would make the existing deadline for the
  “close” of expert discovery, which would apply to the remainder of non-class certification experts,
  meaningless. Plaintiffs’ claim that this adjustment is necessary because a class certification expert
  who also opined on an unrelated merits issue should only be subject to a Daubert motion once is
  flawed. There is no reason why an expert cannot be the subject of a later Daubert motion on an
  issue unrelated to class certification just because an earlier motion was filed with respect to his or
  her class certification opinion. But, in any event, this purported justification does not make sense
  with respect to the multitude of other anticipated experts—representing the bulk of the expert
  discovery in this matter—who would then have to be deposed over a very short time period. There
  is simply no reason to revisit the issue of sequencing in the schedule that had previously been
  agreed upon and entered by the Court. The solution here is straightforward: the existing agreed
Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 4 of 9 PageID: 16951
  Honorable Douglas E. Arpert, U.S.M.J.
  November 1, 2018
  Page 4


  dates should just be moved back—but kept in the same general spacing and sequence—in order to
  accommodate the parties’ agreement that the earlier period of fact discovery will need to be
  extended.

      III.    Daubert Motions

          Plaintiffs’ Position. As entered in April 2018, the schedule provides that “the timing for
  merits-related Daubert motions will be decided at a later date.” See Dkt No. 754 at n. 2. Six months
  have now passed, and, Plaintiffs believe that the timing of such motions should be decided now,
  in conjunction with setting forth revised dates for all other litigation events. Specifically, Plaintiffs
  propose that after the conclusion of expert discovery, Plaintiffs will file class certification motions,
  and the parties will file Daubert motions concerning class certification experts, with such Daubert
  motions also addressing any merits opinions that the expert has offered, i.e., “one-shot” Dauberts.
  (Daubert motions concerning experts who have offered only merits opinions would be filed
  concurrently with summary judgment motions). Defendants do not agree with Plaintiffs’ proposal,
  and instead propose no deadlines for merits Daubert motions.

          It would be inefficient for the litigation schedule to completely omit merits Daubert
  motions, as Defendants propose. This litigation has been pending for more than 7 years, Plaintiffs
  are ready, willing and able to efficiently move the case towards trial, and a schedule that includes
  no date for merits Daubert motions would only serve to delay this case further. Notably, though
  Defendants oppose a schedule for merits Dauberts at present, Defendants previously agreed with
  Plaintiffs’ position, stating in their section of the March 23, 2018 status report that “deadlines for
  Daubert motions not related to class certification should be addressed as part of the pre-trial
  schedule.” See Dkt No. 323 at p. 14 (emphasis added). Moreover, there is no valid reason for
  multiple rounds of Daubert motions for experts who have offered both class and merits opinions.
  With expert discovery fully closed and all experts deposed, one motion can challenge all such
  opinions, with the Court being free to decide the merits-based challenges in conjunction with
  summary judgment if it chooses to do so.

         Defendants’ Position. The previously entered schedule contemplated a deadline for filing
  Daubert motions on class certification experts and noted that the deadline for merits-related
  Daubert motions would be decided later. This made sense because, as Your Honor stated at the
  March 28, 2018 status conference, this deadline will be more than a year away, and a decision
  about such Daubert motions should be deferred until “we get close” and get guidance from Judge
  Sheridan on his preference. March 28, 2018 Status Conference Tr. 42-43. Nothing has materially
  changed since that time and there is no reason now—before any documents have even been
  produced—to set a deadline for merits-related Daubert motions. Defendants believe that the
  deadlines for Daubert motions as to merits experts should be addressed as part of the pre-trial
  schedule, as to which Defendants will confer with Plaintiffs once the Court establishes a trial date.

         Should the Court disagree and believe that it is appropriate to set a schedule for Daubert
  motions at this time, Defendants respectfully submit that the schedule should not correspond to
  the deadlines for filing motions for summary judgment, as Plaintiffs now propose. There is no
Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 5 of 9 PageID: 16952
  Honorable Douglas E. Arpert, U.S.M.J.
  November 1, 2018
  Page 5


  need to schedule Daubert briefs as to merits experts to be filed at the same time as summary
  judgment briefs. To the extent a party seeks to rely on inadmissible evidence, expert or otherwise,
  in support of or in opposition to a summary judgment motion, an opposing party is free to object
  to such evidence under Rule 56(c)(2).

      IV.     Trial Date

          Plaintiffs’ Position. The parties are in agreement that November 13, 2020 should be the
  date for the close of summary judgment briefing. In recognition of the holiday season and the
  amount of pre-trial work that would have to be done following summary judgment briefing,
  Plaintiffs propose a trial date of March 1, 2021, which is roughly two and a half months later.
  Conversely, Defendants propose that there be no trial date. In Plaintiffs’ experience, having a
  scheduled trial date keeps litigants focused and working towards that date, and thus Plaintiffs
  believe that the setting of a trial date is wholly appropriate. If the trial date needs to be subsequently
  adjusted, the Court and the parties can address such in the future.

          Defendants’ Position. Plaintiffs propose that trial be scheduled for March 1, 2021—nearly
  two-and-a-half years from now. As discussed with the Court at the conference on March 28, 2018,
  Defendants believe it is premature for the Court to set a trial date (or dates for pre-trial activities)
  at this stage, as such dates will depend upon, among other things, the Court’s calendar, which
  cannot be known at this time. Again, nothing has changed since the prior schedule (without a trial
  date) was entered a few months ago that could impact this analysis. Defendants will of course
  proceed with any trial date the Court deems appropriate.

                                                   *****

          As noted during the October 4, 2018 motion hearing, a date has not yet been set for the
  parties’ next status conference with the Court. The parties therefore respectfully request that the
  Court schedule a status conference before the end of the calendar year.

         We thank the Court for its time and attention to this matter. As always, we are available
  should Your Honor have any questions.

                                                           Respectfully submitted,

                                                           s/ Liza M. Walsh

                                                           Liza M. Walsh

  Enclosures
  cc:    All Counsel of Record (Via ECF)
Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 6 of 9 PageID: 16953




                               EXHIBIT A
                     Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 7 of 9 PageID: 16954
                                                              EXHIBIT A
                                      LIPITOR ANTITRUST LITIGATION – PROPOSED REVISED SCHEDULES


                        Activity                                Current Schedule (ECF                    Defendants’ Proposal                   Plaintiffs’ Proposal
                                                               No. 754, entered April 16,
                                                                         2018)

Date for commencing rolling production of                                                              November 16, 20181                  November 16, 2018
documents. Privilege logs that correspond to
each production shall be served no later than six
weeks thereafter.

Date for substantial completion of production of                                                       Friday, March 29, 2019              Friday, March 29, 2019
documents responsive to RFPs served on or
before March 1, 2018

Fact discovery closes                                         Friday, June 14, 2019                    Friday, September 27, 2019 Friday, September 27, 2019


Plaintiffs serve all opening expert reports                   Wednesday, August 14, 2019               Friday, November 22, 2019 Friday, November 22, 2019


Defendants serve opposition expert reports                    Monday, October 14, 2019                 Friday, January 31, 2020            Friday, January 31, 2020


Plaintiffs serve rebuttal expert reports                      Tuesday, November 26, 2019               Friday, March 6, 2020               Friday, March 6, 2020


Plaintiffs file motions for class certification               Friday, December 6, 2019                 Monday, April 6, 2020               Friday, May 15, 2020

Current Schedule and Defendants’ Proposal:                    Friday December 13, 2019                 Friday, March 20, 2020              Friday, March 20, 2020
Deadline for deposing class certification

 1 Defendants’ Position: This date only applies if all parties agree to make a substantive production on this date. Otherwise, Defendants do not believe there should be a
 commencement date for document productions.
 Plaintiffs’ Position: Plaintiffs are willing to agree to produce org charts, assignments and data collected thusfar. Because the court has not yet ruled on the open discovery issues
 concerning Plaintiffs’ production, Plaintiffs necessarily cannot produce the documents that are the subject of the dispute. Plaintiffs can commit to producing all so-ordered
 documents 60-90 days from the date of a decision. Plaintiffs do not agree that rolling production should be completely halted until such a decision, and believe that there should
 be an opening date
                    Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 8 of 9 PageID: 16955



                       Activity                           Current Schedule (ECF               Defendants’ Proposal              Plaintiffs’ Proposal
                                                         No. 754, entered April 16,
                                                                   2018)

experts2

Plaintiffs’ Proposal: Deadline for deposing all
experts
All Daubert motions filed on class certification         Friday, December 20, 2019          Friday, April 17, 2020          Friday, April 17, 2020
experts3 (“April 17 Dauberts”)
Close of expert discovery                                Monday, February 3, 2020           Friday, May 15, 2020            Monday, April 6, 2020

Defendants file class certification oppositions          Monday, February 10, 2020          Friday, June 12, 2020           Friday, June 12, 2020

Current Schedule and Defendants’ Proposal: All           Monday, February 17, 2020          Friday, June 19, 2020           Friday, June 19, 2020
Daubert class certification oppositions filed

Plaintiffs’ Proposal: April 17 Daubert
oppositions filed
Plaintiffs file class certification replies              Monday, March 16, 2020             Friday, July 17, 2020           Friday, July 17, 2020

Current Schedule and Defendants’ Proposal:               Monday, March 23, 2020             Friday, July 24, 2020           Friday, July 24, 2020
Daubert class certification replies filed

Plaintiffs’ Proposal: April 17 Daubert replies
filed
Class certification hearing                              TBD                                TBD                             TBD

Deadline for filing Rule 56 motions                      Tuesday, April 21, 2010            Friday, August 14, 2020         Friday, August 14, 2020

Deadline for all other Daubert motions                   TBD4                               TBD5                            Friday, August 14, 2020


2   Each expert is to be deposed only one time.
3   Plaintiffs’ Position: If that expert has also provided a merits based opinion(s), the Daubert motion must include any challenge to that merits based opinion.
    Defendants’ Position: A schedule for Daubert motions on merits-based expert opinions should be decided at a later date.


                                                        2
                       Case 3:12-cv-02389-PGS-DEA Document 832 Filed 11/01/18 Page 9 of 9 PageID: 16956



                          Activity                               Current Schedule (ECF                   Defendants’ Proposal       Plaintiffs’ Proposal
                                                                No. 754, entered April 16,
                                                                          2018)

Deadline for filing oppositions to Rule 56                      Friday, June 12, 2020                  Friday, October 9, 2020   Friday, October 9, 2020
motions
Deadline for filing oppositions to all other                    TBD                                    TBD                       Friday, October 9, 2020
Daubert motions
Deadline for filing Rule 56 replies                             Tuesday, July 14, 2020                 Friday, November 13, 2020 Friday, November 13, 2020

Deadline for filing replies to all other Daubert TBD                                                   TBD                       Friday, November 13, 2020
motions

Rule 56 hearing                                                 TBD                                    TBD                       TBD

Trial Date                                                      TBD                                    TBD                       Monday, March 1, 2021




4   Current Schedule and Defendants’ Proposal: The timing for merits-related Daubert motions will be decided at a later date.
5   Current Schedule and Defendants’ Proposal: The timing for merits-related Daubert motions will be decided at a later date.


                                                               3
